  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 1 of 8 - Page ID # 33




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LINTON NESTA BAKER,

                    Plaintiff,                               8:21CV55

       vs.
                                                        MEMORANDUM
ADULT LANCASTER COUNTY                                   AND ORDER
CORRECTIONAL FACILITY; SGT.
ARON COOPER, #2230; SGT.
DARRYL SHAFER, #5404; and
OFFICER JUSTIN BORGOGNONE,
#25513,

                    Defendants.


       Plaintiff Linton Nesta Baker is currently incarcerated at the Lancaster County
Jail. The court has granted Plaintiff permission to proceed in forma pauperis (Filing
8), and the court now conducts an initial review of the Complaint (Filing 1) to
determine whether summary dismissal is appropriate under 28 U.S.C. §§ 1915(e)
and 1915A.

                        I. SUMMARY OF COMPLAINT

       Plaintiff alleges that because he refused a temperature check in the Lancaster
County Jail, Defendants Darryl Shafer and Justin Borgognone issued Plaintiff a
misconduct report. Sometime thereafter, Defendant Aron Cooper appeared at
Plaintiff’s one-inmate segregated cell and asked him if he wanted his “yard activity
hour.” Plaintiff declined. Plaintiff claims he later learned that Defendant Cooper
actually came to Plaintiff’s cell to take Plaintiff to a hearing on the misconduct
report, yet he asked Plaintiff if he wanted yard time. Noting that Plaintiff “Declined
to Attend” (Filing 1 at CM/ECF p. 5), the disciplinary hearing officer found Plaintiff
  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 2 of 8 - Page ID # 34




“guilty” of the alleged misconduct and gave Plaintiff five days of disciplinary
segregation for refusing the temperature check.

       Plaintiff appealed his discipline (Filing 1 at CM/ECF pp. 6-7), which included
receiving a copy of the investigative report, arguing that he “can’t get in trouble for
refusing medical [treatment]” such as temperature checks, and calling a witness. The
copy of Plaintiff’s disciplinary appeal, which is attached to Plaintiff’s Complaint,
does not indicate the result of the appeal.

       Plaintiff complains that he was denied due process at his disciplinary hearing.
Plaintiff demands $1,000,000 in damages.

                  II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which
relief may be granted, or that seeks monetary relief from a defendant who is immune
from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
                                          2
  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 3 of 8 - Page ID # 35




JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

       As a preliminary matter, Defendant Adult Lancaster County Correctional
Facility will be dismissed because a county jail is not a distinct legal entity subject
to suit. See Dan v. Douglas Cty. Dep’t of Corr., No. 8:06CV714, 2009 WL 483837,
at *4 (D. Neb. Feb. 25, 2009) (“the Department of Corrections and other units within
the DCCC and Douglas County lack the legal capacity to sue or be sued in their own
names”); see also Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003)
(“[C]ounty jails are not legal entities amenable to suit.”).

       Plaintiff alleges, presumably under 42 U.S.C. § 1983, that the Defendants
violated his right to procedural due process1 when they denied him the right to attend
the hearing on his misconduct report for refusing to have his temperature taken,
thereby subjecting him to five days of disciplinary segregation. Plaintiff does not
specify the capacity in which he sues Defendants Cooper, Shafer, and Borgognone,
requiring the court to construe Plaintiff’s suit as being brought against such
Defendants in their official capacities only, which is actually a suit against these
Defendants’ public employer, Lancaster County. Elder-Keep v. Aksamit, 460 F.3d
979, 986 (8th Cir. 2006) (“A suit against a public official in his official capacity is


      1
        Because the Defendants are state actors, the court construes Plaintiff’s
procedural-due-process claim as arising under the Due Process Clause of the
Fourteenth Amendment, rather than the Fifth Amendment, as Plaintiff alleges. Zutz
v. Nelson, 601 F.3d 842, 849 (8th Cir. 2010) (Fifth Amendment’s Due Process
Clause applies only to federal government or federal actions).


                                           3
  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 4 of 8 - Page ID # 36




actually a suit against the entity for which the official is an agent.”); Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (“Because section 1983
liability exposes public servants to civil liability and damages, we have held that
only an express statement that they are being sued in their individual capacity will
suffice to give proper notice to the defendants. Absent such an express statement,
the suit is construed as being against the defendants in their official capacity. A suit
against a public employee in his or her official capacity is merely a suit against the
public employer.” (internal citations omitted)); Rogers v. City of Little Rock, Ark.,
152 F.3d 790, 800 (8th Cir. 1998) (“Liability for city officials in their official
capacities is another form of action against the city . . . .”).

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality (or other local government unit) can be liable under
42 U.S.C. § 1983 if an “action pursuant to official municipal policy of some nature
caused a constitutional tort.” Id. at 691. To prevail on a claim alleged against the
county, Plaintiff must show that the constitutional violation resulted from (1) an
official “policy,” (2) an unofficial “custom,” or (3) a deliberately indifferent failure
to train or supervise. Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir.
2016).

       “Official policy involves ‘a deliberate choice to follow a course of action . . .
made from among various alternatives’ by an official who has the final authority to
establish governmental policy.” Jane Doe A By & Through Jane Doe B v. Special
Sch. Dist. of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v.
City of Cincinnati, 475 U.S. 469, 483 (1986)).

      Alternatively, a plaintiff may establish municipal liability through an
      unofficial custom of the municipality by demonstrating “(1) the
      existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;
      (2) deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and (3) that plaintiff was injured by acts
                                           4
  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 5 of 8 - Page ID # 37




      pursuant to the governmental entity’s custom, i.e., that the custom was
      a moving force behind the constitutional violation.”

Malone v. Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at
699-700). A municipal-liability claim based on a theory of inadequate training or
supervision is simply an extension of a claim based on a “policy” or “custom” theory
of municipal liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

       Here, Plaintiff’s allegations against Defendants Cooper, Shafer, and
Borgognone in their official capacities—which are in reality asserted against
Lancaster County—fail to state a claim upon which relief can be granted because
Plaintiff does not allege that a policy or custom of a government entity caused the
violation of his constitutional rights.

        On its own motion, the court will give Plaintiff leave to file an amended
complaint to specify the capacity in which he sues Defendants Cooper, Shafer, and
Borgognone. If he elects to sue such Defendants in their individual capacities in an
amended complaint, and depending on the sufficiency of the allegations therein,
Plaintiff’s procedural-due-process claim may be allowed to proceed against the
officers alleged to be responsible for issuing the misconduct report and misleading
Plaintiff so that he did not attend the disciplinary hearing. See Brown-El v. Delo, 969
F.2d 644, 647 (8th Cir. 1992) (When “an inmate is deprived of privileges or placed
in a special confinement status in order to punish him for past misconduct, then due
process requires some kind of hearing beforehand.”) (quoting Jones v. Mabry, 723
F.2d 590, 594 (8th Cir.1983)); Higgs v. Carver, 286 F.3d 437, 438 (7th Cir. 2002)
(“A pretrial detainee cannot be placed in segregation as a punishment for a
disciplinary infraction without notice and an opportunity to be heard; due process
requires no less.”); Webb v. Johnson, No. 4:21CV3042, 2021 WL 2002712, at *9
(D. Neb. May 19, 2021) (procedural-due-process claim allowed to proceed when
plaintiff received disciplinary reports for refusing to have temperature taken when
he received no notice that such refusal would result cell restriction and denial of
privileges); cf. May v. Higgins, No. 420CV00826BRWJJV, 2020 WL 4919562, at

                                          5
  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 6 of 8 - Page ID # 38




*3 (E.D. Ark. Aug. 7, 2020) (pretrial detainee who lost commissary privileges for
one week for refusing to have his temperature taken failed to plead plausible
procedural due process claim because isolating a detainee to prevent the spread of
Covid-19 is not punishment), report and recommendation adopted, No.
420CV00826BRWJJV, 2020 WL 4905833 (E.D. Ark. Aug. 20, 2020), appeal
dismissed, No. 20-2854, 2020 WL 8743616 (8th Cir. Oct. 1, 2020).

       If Plaintiff files an amended complaint, he should include allegations
regarding the result of his appeal from the disciplinary hearing and whether he
actually spent five days in disciplinary segregation.

                               IV. CONCLUSION

       In its present form, Plaintiff’s Complaint fails to state a claim upon which
relief can be granted against Defendants Cooper, Shafer, and Borgognone in their
official capacities, and Defendant Adult Lancaster County Correctional Facility
must be dismissed as a non-suable entity.

       On the court’s own motion, Plaintiff shall have 30 days from the date of this
Memorandum and Order to file an amended complaint that sufficiently states his
procedural-due-process claim. The amended complaint must specify the capacity in
which the Defendants are sued and must set forth all of Plaintiff’s claims (and any
supporting factual allegations) against each Defendant. To be clear, Plaintiff’s
amended complaint must restate the relevant allegations of his Complaint (Filing 1)
and any new allegations. Plaintiff should be mindful to explain what each Defendant
did to him, when each Defendant did it, and how each Defendant’s actions harmed
him. Plaintiff is warned that any amended complaint he files will supersede, not
supplement, his prior pleadings.

       If Plaintiff fails to file an amended complaint in accordance with this
Memorandum and Order, this action will be dismissed without prejudice and without
further notice. The court reserves the right to conduct further review of Plaintiff’s

                                         6
  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 7 of 8 - Page ID # 39




claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A after he addresses the matters
set forth in this Memorandum and Order.

      IT IS THEREFORE ORDERED:

       1.     Plaintiff shall have 30 days to file an amended complaint in accordance
with this Memorandum and Order. Failure to file an amended complaint within the
time specified by the court will result in the court dismissing this case without further
notice to Plaintiff. In his amended complaint, Plaintiff must state the capacity
(official, individual, or both) in which each Defendant is sued and set forth all of
Plaintiff’s claims (and any supporting factual allegations) against each Defendant.
Plaintiff should be mindful to explain in his amended complaint what each
Defendant did to him, when each Defendant did it, and how each Defendant’s actions
harmed him. Plaintiff shall include allegations regarding the result of his appeal from
the disciplinary hearing and whether he actually spent five days in disciplinary
segregation.

       2.     In the event Plaintiff files an amended complaint, Plaintiff shall restate
the allegations of the Complaint (Filing 1) and any new allegations. Failure to
consolidate all claims into one document may result in the abandonment of claims.
Plaintiff is warned that an amended complaint will supersede, not supplement, his
prior pleadings.

      3.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A in the event he files an amended
complaint.

      4.     The Clerk of the Court is directed to set a pro se case management
deadline using the following text: August 19, 2021—amended complaint due.




                                           7
  8:21-cv-00055-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 8 of 8 - Page ID # 40




      5.     Plaintiff shall keep the court informed of his current address at all times
while this case is pending. Failure to do so may result in dismissal without further
notice.

      6.     Defendant Adult Lancaster County Correctional Facility is dismissed
without prejudice as a non-suable entity under 42 U.S.C. § 1983.

      7.     Plaintiff’s Motion to Waive Filing Fee (Filing 6) is denied as moot, as
the court has granted Plaintiff leave to proceed in forma pauperis in Filing 8.

       8.     Plaintiff’s Motion to Correct Gender (Filing 9) is granted, and the court
will refer to Plaintiff as “he/him” rather than “she/her.”

    9.   Plaintiff’s Motion for Status (Filing 10) is granted, and this
Memorandum and Order shall serve as the court’s update as to the status of this case.

      DATED this 20th day of July, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           8
